Citation Nr: 0202833	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  02-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1995 rating decision which granted service 
connection and assigned a 20 percent rating for postoperative 
L5-S1 fusion for spondylolisthesis.  


REPRESENTATION

Appellant represented by:	American Coalition for Family 
Assistance


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from March 1984 to 
June 1986, as well as unverified service ending in August 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Sioux Falls, South Dakota, which determined there 
was not CUE in a December 1995 rating decision which granted 
service connection and assigned a 20 percent rating for 
postoperative L5-S1 fusion for spondylolisthesis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal before the Board has been obtained 
by the M&ROC.

2.  The December 1995 rating decision which granted service 
connection and assigned a 20 percent rating for postoperative 
L5-S1 fusion for spondylolisthesis applied existing statutes 
and regulations and was supported by evidence then of record; 
it did not involve undebatable error which, had it not been 
made, would have manifestly changed the outcome of the 
decision.

3.  When the RO decided the claim in December 1995, the 
correct facts as they were known at the time were before the 
RO, and the RO correctly applied the applicable laws and 
regulations.





CONCLUSION OF LAW

The December 1995 rating decision which granted service 
connection and assigned a 20 percent rating for postoperative 
L5-S1 fusion for spondylolisthesis did not contain CUE.  38 
C.F.R. § 3.105(a) (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was seen in 
April 1993 complaining of low back pain for 9 years.  There 
was no sensory loss or radiation.  Assessment was low back 
pain secondary to level I spondylolisthesis.  The veteran 
underwent a lumbar myelogram in November 1993.  Impressions 
were grade I spondylitic spondylolisthesis of L5 on S1; 
mildly concentric bulging disc at L4-5 without evidence of 
neural impingement, and; no evidence of spinal stenosis or 
herniated nucleus pulposus.  The veteran was hospitalized in 
January 1994 for L5-S1 spondylolisthesis, and underwent a L5 
partial laminectomy, and underwent a L5-S1 posterior spinal 
fusion with iliac crest bone graft.  

In May 1995, the veteran was put on physical profile for his 
spondylolisthesis and spinal fusion.  According to the 
veteran's separation examination in June 1995, his 
neurological examination was "nonfocal."  At a Medical Board 
in July 1995, it was noted that in November 1993, the veteran 
was diagnosed with Grade I spondylolisthesis with left lower 
extremity radiculopathy.  He described occasional radiation 
of the lower extremity of radicular numbness and tingling to 
the posterolateral left thigh above the knee.  Lower 
extremities showed 5/5 motor strength throughout and normal 
sensation to gross touch throughout.  Deep tendon reflexes 
were 2+ and equal bilateral knees and ankles.  Bilateral 
downgoing Babinskis and straight leg raise were negative 
bilaterally seated as well as lying down.  Waddel's was 2/5.  
Diagnoses were L5-S1 spondylolisthesis grade I/II, status 
post posterolateral fusion, and failed low back syndrome with 
chronic mechanical low back pain.  The veteran submitted a 
memorandum in August 1995 appealing the findings of the 
Medical Evaluation Board.  The veteran discussed the findings 
from the previous Medical Evaluation Board conducted from 
June 1994 to September 1994, which stated radiculopathy L5, 
improved, and decreased range of motion of the lumbar spine, 
moderate.  The veteran wrote that the latest Medical 
Evaluation Board narrative stated that he also had loss of 
sensation to the lower lumbar region, the right distal and 
ring fingers, and numbing sensation that radiated downward in 
the left leg.  

In the veteran's November 1995 claim, he wrote that he had 
undergone spinal fusion in January 1994.  He wrote that 
radiculopathy at L5 was improved.  He described scoliosis due 
to injury and the onset of arthritis in the lower back, as 
well as loss of range of motion in the lumbar spine.  He 
described constant pain in his lower back when he sat, slept, 
or stood for any length of time.  

In a December 1995 rating decision, the M&ROC granted service 
connection for postoperative L5-S1 fusion for 
spondylolisthesis and assigned a 20 percent rating, applying 
Diagnostic Codes 5002-5292.  The M&ROC wrote that the veteran 
underwent fusion with bone grafting in January 1994.  The 
M&ROC wrote that a 20 percent evaluation is assigned where 
the evidence shows moderate limitation of motion of the 
lumbar spine, and that the evidence did not demonstrate 
favorable ankylosis or severe limitation of motion of the 
lumbar spine to warrant a 40 percent evaluation.  

In the veteran's January 2002 substantive appeal, the 
veteran's representative wrote that Diagnostic Code 5293 
should have been considered.  The representative referred to 
an August 1995 memorandum and a June 1995 chronological 
record of medical care, as well as a February 1996 VA 
examination.  The representative argued that 38 C.F.R. 
§ § 4.1, 4.2, and 4.7 should have been applied.  The 
representative further argued that Diagnostic Code 5293 
should have been applied.


Analysis

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§ 3.159), are not applicable to claims of CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

The appellant claims that the M&ROC's December 1995 rating 
decision which granted service connection and assigned a 20 
percent rating for postoperative L5-S1 fusion for 
spondylolisthesis should be overturned on the basis that it 
was clearly and unmistakably erroneous.  The appellant claims 
that a higher rating should have been assigned.  Under 
applicable criteria, previous determinations which are final 
and binding, including decisions as to degree of disability, 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R.§ 3.105(a) (2001).

The Court has addressed the question of determining when 
there is CUE present in a prior decision.  In this regard, 
the Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question. Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.... If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

At the time of the December 1995 rating decision, governing 
laws and regulations regarding the low back provided that:

A 50 percent rating was assigned for unfavorable ankylosis of 
the lumbar spine, and a 40 percent rating was assigned for 
favorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71 
(a), Diagnostic Code 5289 (1995).  

A 40 percent rating was assigned for severe limitation of 
motion of the lumbar spine, and a 20 percent rating was 
assigned for moderate limitation of the lumbar spine.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5292 (1995).  

Regarding intervertebral disc syndrome, a 60 percent rating 
was assigned for when it was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 40 
percent rating was assigned when intervertebral disc syndrome 
was severe; recurring attacks, with intermittent relief.  A 
20 percent rating was assigned when it was moderate, with 
recurring attacks.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5293 (1995).  

Regarding lumbosacral strain, a 40 percent rating was 
assigned when it was severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating was 
assigned with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5295 (1995).  

In December 1995 the M&ROC granted service connection and 
assigned a 20 percent rating for postoperative L5-S1 fusion 
for spondylolisthesis, applying Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  The veteran has 
advanced several arguments, but his principal argument is 
that Diagnostic Code 5293 for intervertebral disc syndrome 
should have been considered.  Although the evidence shows 
that the veteran was diagnosed with radiculopathy while in 
service, the evidence does not show that the veteran was ever 
diagnosed with intervertebral disc syndrome such that 
consideration under Diagnostic Code 5293 for intervertebral 
disc syndrome would have been mandatory.  

Even if Diagnostic Code 5293 should have been considered, the 
evidence does not show that a higher initial rating than 20 
percent should have been assigned.  While the service medical 
records noted radiculopathy, there were also findings of "no 
evidence of neural impingement" in November 1993 and normal 
neurological findings at the Medical Board in July 1995.  
Also, in the veteran's November 1995 claim, he wrote that 
radiculopathy at L5 was improved.  Since these findings do 
not amount to "severe intervertebral disc syndrome" under 
Diagnostic Code 5293, even if it was error not to have 
considered Diagnostic Code 5293, the error was not of the 
sort which would have manifestly changed the outcome of the 
decision had it not been made.  Russell, supra at 313-14.    

Regarding the veteran's claim that the findings from the 
February 1996 VA examination should have been considered, the 
law provides that a determination as to the existence of CUE 
must be based on the record extant at the time of the 
decision in question.  Russell v. Principi, 3 Vet.App. 310, 
313-14 (1992).  Since the decision in question was rendered 
in December 1995, obviously the findings from the February 
1996 VA examination could not have been considered.  The 
M&ROC based its December 1995 decision on the veteran's 
service medical records.  The findings from the February 1996 
VA examination were considered in the M&ROC's March 1996 
decision to deny an increased rating after the veteran 
expressed an interest in reopening his claim in January 1996.  

To the extent that the appellant has argued that the M&ROC 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]." Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records and post service evidence are arguably plausible is 
insufficient to establish clear and unmistakable error.  


ORDER

The rating decision of December 1995, which granted service 
connection and assigned a 20 percent rating for postoperative 
L5-S1 fusion for spondylolisthesis, did not involve CUE.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

